Citation Nr: 1501978	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  09-23 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.

4.  Entitlement to service connection for skin cancer.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

These matters come before the Board of Veterans' Appeals (the Board) from an April 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Pursuant to the Veteran's request, a travel board hearing before a member of the Board was scheduled for December 2014.  However, the Veteran failed to appear at the hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2014).

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

Based on the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the Veteran's claim for service connection for depression has been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The issue of entitlement to an increased rating for diabetes mellitus has been raised, but was not adjudicated by the Agency of Original Jurisdiction (AOJ).  See October 2011 VA Form 21-4138.  Therefore, the Board does not have jurisdiction over that claim and it is referred to the AOJ for appropriate action.



FINDINGS OF FACT

1.  The August 2005 rating decision that denied the Veteran's claim of entitlement to service connection for PTSD, on the grounds that there was no showing of a current disability, was not appealed, nor was new and material evidence submitted within the appeal period.

2.  The evidence received since the August 2005 rating decision is new and raises a reasonable possibility of substantiating the claim of service connection for PTSD.

3.  The weight of competent evidence of record does not demonstrate that the Veteran has a diagnosis of PTSD sufficient for VA compensation purposes.

4.  The evidence does not show that the Veteran has a diagnosis of an acquired psychiatric disorder that is etiologically related to a disease, injury, or event in service.

5.  The evidence does not show that the Veteran has a current skin cancer disability that is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision that denied the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2005).

2.  Evidence added to the record since the August 2005 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of sustaining the Veteran's claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2014).

4.  An acquired psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

5.  A skin cancer disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2014).
The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters from VA dated in December 2006 and July 2009 notified the Veteran of how to substantiate a service connection claim.  The letters notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

Here, the Veteran's service treatment records and VA medical records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  The claims file contains a June 2014 Decision Review Officer (DRO) Conference report that indicates the Veteran said he had several spots removed from his skin by a private physician.  The report also noted that the Veteran agreed that he would submit a VA Form 21-4142 so records from this private physician could be obtained.  The Veteran was sent a VA Form 21-4142 to complete, but to date no completed form has been received.  The duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Given that the Veteran was provided the opportunity to submit these records or provide authorization for VA to obtain them and did not do so, the Board finds that the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2014).

The Board observes that the Veteran has not been afforded a VA examination to assess the nature and etiology of his claimed skin cancer disability.  The Board is aware of the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that an examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this case, a medical examination or opinion addressing the Veteran's skin cancer is unnecessary.  As discussed below, the evidence does not show that the Veteran has skin cancer as a result of a disease or injury incurred in service.  As there is no credible evidence that the Veteran has a current skin cancer disability as required by the first McLendon element to support his skin cancer claim, a remand to afford the Veteran examinations for these conditions is not necessary.  See also Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).

The Board further notes that the act of filing a claim and simply stating the condition is related to service is not enough to trigger the duty to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to adjudicate the Veteran's claims.




Petition to Reopen

In an August 2005 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for PTSD.  The claim was denied on the basis that there was no showing of a diagnosis of PTSD or of an in-service stressor.  The Veteran did not file a Notice of Disagreement (NOD) or submit new and material evidence within the appeal period.  He also did not assert there was clear and unmistakable error, and the decision became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2005).

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2014).

The Veteran filed a petition to reopen in March 2006.  An April 2007 rating decision denied the Veteran's petition on the grounds that no new and material evidence had been submitted.  However, the AOJ reopened the Veteran's claim and secured him a VA psychiatric examination in July 2014.  The Veteran's claim was subsequently denied on the merits in a July 2014 Supplemental Statement of the Case.

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the Board will proceed in the following decision to adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the August 2005 denial, the evidence of record consisted of the claims file, VA medical records, private treatment records, and the Veteran's service treatment records.  The claim was denied on the basis that there was no showing of a diagnosis of PTSD or of an in-service stressor.

Since August 2005, the Veteran submitted statements dated in March 2006 and January 2007 describing the circumstances of the Veteran's traumatic experiences during service.  Additionally, a report from the Defense Personnel Records Image Retrieval System was generated in response to information provided by the Veteran and has been added to the record.  Moreover, the Veteran was provided VA psychiatric examinations in March 2009 and July 2014, which are also of record.  

This evidence is new, as it was received by VA after the issuance of the August 2005 rating decision and could not have been considered by prior decision makers.  Moreover, it is material, as it addresses the existence of a current psychiatric disorder and in-service stressors, which were elements of service connection that the August 2005 rating decision found lacking.

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for PTSD is warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

PTSD and other Acquired Psychiatric Disorders

In order to establish service connection for the claimed disabilities, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2014).

Under 38 C.F.R. § 4.125 (2014), if the diagnosis of a mental disorder does not conform to the AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM) or is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).  Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran claims service connection for PTSD.  Specifically, he attributes his claimed PTSD to incidents that occurred while he served in Vietnam.  The Veteran's reported stressors have been corroborated and confirmed.  However, the most probative evidence of record indicates that the Veteran does not have a current diagnosis of PTSD sufficient for VA compensation purposes.

With respect to the first element of service connection, the record shows that the Veteran does not have a current diagnosis of PTSD or any other acquired psychiatric disorder.

The Veteran was afforded a VA examination in March 2009.  According to the examination report, the Veteran reported that he did not have any psychological or emotional problems in his life currently, and denied depressive symptoms.  Upon evaluating the Veteran's mental status, the examiner indicated the Veteran had not reported clinically significant symptoms that warranted a diagnosis.  The examiner added that the Veteran did not meet the criteria for PTSD, and did not assign him any Axis I diagnoses.

The Veteran was afforded a VA examination in July 2014.  The examiner reported that the Veteran did not have a diagnosis of PTSD that conformed to the DSM and stated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM criteria.  In this regard, the examiner stated that the Veteran's Criterion A stressor was met by his direct experience of a traumatic event during service.  Criteria B through D indicated no response provided.  Criterion E was partially met with hypervigilance identified as a symptom.  Criteria F through H also indicated no response provided.  The examiner explained that the Veteran's symptoms and level of functioning did not warrant a DSM diagnosis of a mental disorder despite the Veteran's military stressors and his present reports of some hypervigilance.  The examiner indicated the Veteran's reported sleep disturbances and memory trouble were related to alcohol cessation rather than his military stressors.

Based on the foregoing, the Board finds that the preponderance of the evidence is against finding that the Veteran had a diagnosis of PTSD or any other acquired psychiatric disorder at any point during the period on appeal.  The Board notes that the VA examinations in March 2009 and July 2014 indicated why the Veteran's symptoms did not meet the diagnostic criteria set forth in the DSM, and the Veteran has not otherwise been shown to be receiving care for PTSD or any other acquired psychiatric disorder.

The Board considered the Veteran's statements regarding his claimed PTSD and depression.  See, e.g., March 2006 statement and June 2009 VA Form 9.  However, while the Veteran may be competent to report symptoms, he is not competent to offer an opinion on a complex matter, to include attributing reported symptoms to a specific underlying psychiatric disorder.  Thus, the Board affords more weight to the conclusions of the VA examiners than to the lay contentions of record.  Given that the most probative evidence weighs against finding that the Veteran has a diagnosis of PTSD, the first element of establishing service connection for PTSD is not satisfied, and the claim fails on this basis.  38 C.F.R. § 3.304(f) (2014).  Similarly, as the Veteran has not been shown to have a current diagnosis of any other acquired psychiatric disorder, service connection for an acquired psychiatric disorder is not warranted.

Skin Cancer

With respect to the first Hickson element, a current disability, the Veteran has not presented any competent evidence of a current diagnosis or recurrent symptoms of skin cancer.  Private treatment records dated in November 2003 indicate the Veteran had a biopsy done on a skin lesion that was diagnosed as dermatofibroma.  However, there are no treatment records during the appeal period documenting treatment for skin cancer or related disability.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, because there is no evidence of diagnoses or recurrent symptoms of skin cancer, the Board finds that service connection is not warranted.

The Board acknowledges the Veteran's assertions that he has skin cancer or "pre-cancerous spots" as a result of his military service, specifically his presumed exposure to toxic herbicides.  See, e.g. August 2006 statement.  The Veteran is competent to report sensory or observed symptoms, and his testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a layperson has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as skin cancer.  Thus, his statements regarding any such diagnosis are not competent.  See Jandreau, 492 F.3d at 1377.

As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection for PTSD, an acquired psychiatric disorder other than PTSD, and skin cancer must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for PTSD is warranted.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to service connection for skin cancer is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


